Citation Nr: 1814521	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-35 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran had active service from November 1970 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he meets the loss of use eligibility criteria for specially adapted housing or in the alternative, a special home adaptation grant.  Specifically, he asserts that his service-connected disabilities preclude locomotion and have required assistive devices for ambulation including a walker and a wheelchair.  

Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809  in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101 (a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (b) (2009).

Under the version of 38 C.F.R. § 3.809  which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if a Veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 
38 C.F.R. § 3.809 (b) (2011).

Under the version of 38 C.F.R. § 3.809  which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101 (a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a , Code 8017. 38 C.F.R. § 3.809 (d) (2014).

Under all applicable versions of 38 C.F.R. § 3.809 , the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 U.S.C. § 2101 (b); 38 C.F.R. § 3.809a (b) (2009).

Under the version of 38 C.F.R. § 3.809a  which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C. § 2101 (b); 38 C.F.R. § 3.809a (b) (2011).

Under the version of 38 C.F.R. § 3.809a  which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for (1) permanent and total service-connected disability which (i) includes the anatomical loss or loss of use of both hands, (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk, (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or (2) a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C. § 2101 (b); 38 C.F.R. § 3.809a (b) (Sept. 12, 2014).

Currently, the Veteran is service connected for the following disabilities: coronary artery disease, 60 percent; posttraumatic stress disorder, 50 percent; varicose veins of the right leg, 40 percent; varicose veins of the left leg, 20 percent, degenerative joint disease of the left knee, 20 percent; lumbosacral strain, 20 percent; diabetes mellitus, 20 percent; peripheral neuropathy of the right and left lower extremities, 20 percent each; and tonsillectomy, erectile dysfunction, and hypertension, each noncompensable.  His combined rating is 100 percent from September 2010. 

First, the Veteran recently submitted a June 2017 letter from a Nurse Practitioner in support of his claim that indicates he is having difficulty with mobility due to morbid obesity and other morbidities such as diabetes, heart failure and chronic low back pain.  The letter further indicates that he has to use a rolling walker within his house and wheelchairs for long distance in order to get around.  The provider further stated that due to the size of his habitus and the size/width of his assistive devices, he is unable to maneuver easily within the constructs of his current lodging.  The RO has not considered this evidence and there is no waiver of the RO's initial consideration of such evidence.  Therefore, a remand is required so that the AOJ may evaluate the new evidence and issue a supplemental statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (2017).

Further, the Veteran has not been afforded a VA examination in connection with his claims.  The Board finds that it is necessary to determine whether the Veteran meets the criteria for specially adapted housing.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).   The examiner is asked to address the specific questions set forth in the numbered paragraphs below.

The claim for a special home adaptation grant is inextricably intertwined with the issue of entitlement to especially adaptive housing.  The claim for a special home adaptation grant under 38 U.S.C. § 2101 (b) is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 
38 U.S.C. § 2101 (a).  As such, the adjudication of the issue of entitlement to a special home adaption grant must be deferred.  See Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA examination to determine his entitlement to specially adapted housing and a special home adaptation grant.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The electronic record must be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion as to whether service-connected disabilities alone are responsible for: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (5) the loss or loss of use of both hands; or (6) blindness in both eyes, having only light perception, or blindness in both eyes with 5/200 visual acuity or less.

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

3.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the issues in light of all evidence received since the September 2014 statement of the case.  

If upon completion of the above action, the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




